ITEMID: 001-107236
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF NECATI EROL v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: András Sajó;David Thór Björgvinsson;Françoise Tulkens;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: 3. The applicant was born in 1933 and lives in Bursa.
4. In 2004 the General Directorate of Highways seized a plot of land belonging to the applicant without any formal expropriation, for the construction of a highway. The applicant brought an action before the Karacabey Civil Court to obtain compensation for the de facto expropriation of his property. He requested 5,500 Turkish liras (TRY) as compensation from the court and reserved his right to increase this claim in due course.
5. On 29 December 2005 the Karacabey Civil Court awarded the applicant TRY 5,500 as compensation for the de facto expropriation of his land, as requested, plus interest. The applicant initiated execution proceedings before the Bursa Execution Office to obtain that amount (file no. 2006/2198).
6. On 29 May 2006 the Court of Cassation upheld the judgment of the first-instance court.
7. The applicant subsequently brought an additional action (“ek dava”) before the Karacabey Civil Court to obtain further compensation for his land in the light of the expert report obtained during the previous proceedings, which had valued the land at a rate higher than that initially requested by him.
8. On 2 November 2006 the Karacabey Civil Court awarded the applicant TRY 93,491, plus interest. The applicant initiated another set of execution proceedings before the Bursa Execution Office to obtain the amount awarded (file no. 2009/2816).
9. On 13 March 2007 the Court of Cassation upheld the judgment of the Karacabey Civil Court.
10. On 20 and 24 March 2009 the administration paid TRY 789,091 and 142,079 respectively to the files before the Bursa Execution Office. According to the information provided by the applicant, there has been no outstanding debt in the execution files.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
